Citation Nr: 0631433	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot fracture.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for hydronephrosis 
(claimed as kidney stones).

4.  Entitlement to service connection for a bunion on the 
left first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 2001 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference in 
October 2003.

The issues on appeal were originally before the Board in 
February 2004 when they were remanded for evidentiary 
development.  At that time, the issue of service connection 
for right knee disability was also in appellate status.  
However, that benefit was subsequently granted by rating 
decision in December 2005.

The issue of entitlement to service connection for 
hydronephrosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left foot fracture did not occur during active duty and 
the veteran does not currently experience any residuals of a 
left foot fracture.

2.  A left ankle fracture did not occur during active duty 
and the veteran does not currently experience any residuals 
of a left ankle fracture.

3.  The veteran had a bunion on the left foot prior to entry 
into active duty.

4.  The pre-existing bunion on the left foot was aggravated 
by the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  A left foot fracture was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left ankle fracture was not incurred in or aggravated 
by the veteran's active duty service. 38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A bunion on the left first metatarsal was aggravated by 
the veteran's active duty service.  §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2001, August 2003, March 2004 and October 2005 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the October 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
August 2003, March 2004 and October 2005 regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date.  Despite any inadequate 
notice provided to the appellant with regard to these 
matters, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

With regard to the claims of entitlement to service 
connection for residuals of a left foot and left ankle 
fracture, the Board concludes below that the preponderance of 
the evidence is against the claims, therefore any questions 
as to the appropriate disability rating and/or effective date 
with regard to those issues are rendered moot.  

With regard to the claim of entitlement to service connection 
for a bunion on the left first metatarsal, the Board finds 
below that service connection is warranted.  The Board finds 
that, since the veteran will have the opportunity to initiate 
an appeal from the RO's assignment of a disability rating and 
an effective date after the RO issues a decision giving 
effect to the Board's grant of service connection, there is 
no detriment to the veteran as a result of any inadequacy of 
notice as to these downstream elements.  The Board 
anticipates that the RO will fully advise the veteran of all 
information necessary to substantiate any claims for a higher 
rating and/or earlier effective date when it issues the 
decision giving effect to the Board's grant of service 
connection, or certainly after any notice of disagreement is 
filed as to any downstream issues.  No useful purpose would 
be served by delaying appellate review for additional notice 
at this time.  Further, the Board believes it would 
constitute a waste of VA resources to burden the VA 
adjudication system by remanding for notice as to downstream 
elements which may never be the subject of any claim or 
appeal by the veteran.  The appellant's status as a veteran 
has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA records 
and private medical records have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service connection criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Entitlement to service connection for residuals of a left 
foot fracture.

The Board finds that service connection is not warranted for 
residuals of a left foot fracture as there is no competent 
evidence linking current residuals of a left foot fracture to 
the veteran's active duty service.  

While the veteran complained of left ankle problems and 
problems associated with a bunion on the left foot during 
active duty, the service medical records do not document that 
the veteran fractured her left foot at that time.  These 
records are devoid of any diagnosis of a fracture of the left 
foot.  Residuals of a left foot fracture were not noted on 
the report of the separation examination in April 2001 or on 
the report of a May 2001 Physical Evaluation Board.  

At the time of a November 2001 VA examination, the veteran 
reported that she had problems with a fracture of the left 
ankle and bunions on the left foot but did not report that 
she had any problems with a fracture of the left foot.  The 
only foot disability noted was a bunion on the first left 
metatarsal.  

At the time of a November 2001 VA examination, the veteran 
reported that she snapped her ankle during a running 
exercise, experiencing a spontaneous fracture of the left 
ankle.  She alleged that, once the diagnosis was made, she 
was placed in a medical hold platoon.  Physical examination 
of the left ankle revealed a slightly reduced range of motion 
accompanied with pain.  Gait was normal.  Significantly, X-
ray examination of the left foot revealed no fracture, 
subluxation or tarsal coalition.  The diagnosis from the 
examination was stress fracture of the left ankle by history, 
with negative radiographs.  A fracture of the left foot was 
not diagnosed.  

There is no competent evidence of record which indicates in 
any way that the veteran currently has residuals of a left 
foot fracture which is linked to the veteran's active duty 
service.  There are no reports of X-rays documenting the 
injury.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The only evidence of record indicating that the veteran 
fractured her left foot during active duty and currently 
experiences residuals of the disability is the veteran's own 
allegations and testimony.  At the time of an October 2003 
video conference, the veteran testified that she injured her 
left foot while running when she snapped her ankle.  As a lay 
person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Her opinion as to the existence and etiology of 
a fracture of her left foot while on active duty is without 
probative value. 

As there is no competent evidence of record linking current 
residuals of a fracture of the left foot to active duty, the 
claim must be denied.  The preponderance of the evidence is 
against the claim, it follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


Entitlement to service connection for residuals of a left 
ankle fracture.

The Board finds that service connection is not warranted for 
residuals of a left ankle fracture as there is no competent 
evidence linking current residuals of a left ankle fracture 
to the veteran's active duty service.  

The service medical records document complaints of left ankle 
problems but do not indicate that the veteran fractured her 
left ankle.  In February 2001, the veteran complained that 
her left ankle gave out on her during physical training.  She 
denied a history of ankle problems prior to active duty.  The 
assessment was that the pain appeared to be musculotendrous.  
Other treatment records dated in February 2001 include 
complaints of left ankle pain and one record includes an 
assessment of status post left ankle sprain.  The veteran 
also complained of ankle pain in March 2001.  Significantly, 
X-ray examinations conducted during active duty failed to 
document a fracture of the left ankle.  A February 2001 X-ray 
examination of the left ankle was interpreted as revealing no 
evidence of fracture, dislocation or bone destruction.  There 
was no soft tissue abnormality.  In May 2001 the veteran 
reported inverting her left ankle causing her to fall.  The 
pertinent assessment was sprain of the bilateral ankles.  An 
X-ray of the left ankle was again interpreted as showing no 
fracture.  The separation examination conducted in April 2001 
references a left tibial stress fracture but no other lower 
extremity symptomatology.  A Physical Evaluation Board 
conducted in May 2001 resulted in findings of stress 
fractures in the left tibial shaft and right medical tibial 
plateau.  The veteran was separated from service as a result 
of the stress fractures (and the Board notes that service 
connection for the stress fractures of the right tibia and 
left tibia has already been established).  A foot disability 
was not noted in the report nor was it referenced as a cause 
for the veteran's discharge.  

The competent post-service evidence of record also fails to 
demonstrate that the veteran has any residuals of a left 
ankle fracture.  

At the time of a November 2001 VA examination, the veteran 
reported that she snapped her ankle during a running 
exercise, experiencing a spontaneous fracture of the left 
ankle.  She alleged that, once the diagnosis was made, she 
was placed in a medical hold platoon.  Physical examination 
of the left ankle revealed a slightly reduced range of motion 
accompanied with pain.  Gait was normal.  X-ray examination 
of the left foot revealed no fracture, subluxation or tarsal 
coalition.  The impression was negative left ankle.  The 
diagnosis from the examination was stress fracture of the 
left ankle by history, with negative radiographs.  

A VA examination was conducted in April 2004.  At that time, 
the veteran reported that she had stress fracture problems in 
both legs.  X-rays of the left ankle were interpreted as 
being normal.  The diagnosis was no pathology of the left 
ankle.  The examiner noted that, while there were documented 
problems with the ankles during active duty, at the time of 
the VA examination, the ankles were asymptomatic with normal 
examinations and normal X-rays.  The examiner opined that 
likely as not there was no long term disability of the legs 
or ankles.  

At the time of a VA examination in March 2005, the veteran 
reported that she had stress fractures during active duty.  
She indicated that the symptoms started in her left ankle and 
then her right knee.  She also injured her left ankle and 
right knee in a fall in February 2001.  Physical examination 
of the ankle was performed.  X-rays of the left ankle were 
noted to be normal.  It was the opinion of the examiner that 
there was no evidence of any permanent problems related to 
the left ankle.  

The only evidence of record which indicates that the veteran 
currently experiences residuals of a fracture of the left 
ankle which is linked to active duty service is the veteran's 
own testimony and annotations of her self-reported medical 
history included in the clinical records and reports of VA 
examinations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Her opinion as to the existence 
and etiology of residuals of a left ankle fracture is without 
probative value.  Furthermore, the veteran's self-reported 
history noted in the clinical records is not supported by the 
objective evidence of record and is not probative.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As there is no competent evidence of record of a left ankle 
fracture during active duty or any current residuals of such 
a disability, the claim of entitlement to service connection 
for residuals of a left ankle fracture must be denied.  

The preponderance of the evidence is against the claim, it 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


Entitlement to service connection for a bunion on the left 
first metatarsal.

The veteran has argued that she did not have bunions prior to 
her active duty service and that the disability began as a 
result of basic training and the restrictive foot wear she 
was issued.  The Board finds, however, that the veteran's 
bunion existed prior to her active duty service.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

A September 2000 enlistment examination for the Naval Reserve 
indicated that a hallus valgus of the left foot was present.  
A separate record also dated in September 2000 reveals that 
moderate hallus valgus of the left foot which was 
asymptomatic was observed.  Physical examination revealed a 
bunion on the left foot which was without pain.  The 
impression was bunion deformity.  This examination, which was 
conducted prior to the veteran's active duty service,  
demonstrates that the presumption of soundness does not apply 
with regard to the left foot bunion disability as it was 
expressly noted on examination.  

Furthermore, VA examinations conducted in April 2004 and 
January 2005 include competent medical opinions indicating 
that the left foot bunion was not incurred during the 
veteran's active duty service.  The Board finds, therefore, 
that service connection is not warranted on a direct basis 
for bunion of the left foot.  

The Board further finds, however, that the competent evidence 
of record demonstrates that the pre-existing bunion was 
aggravated by the veteran's active duty service.  

While the left foot bunion was found to be asymptomatic prior 
to active duty, service medical records document increased 
left foot symptomatology.  In February 2001, the veteran 
complained of left foot pain and a painful bunion.  She 
reported that sneakers irritated her bunion.  In March 2001, 
the veteran complained that she was still in pain and was 
unable to wear her boots.  She did not report problems with a 
bunion on her left foot.  

An examination conducted 5 months after the veteran's 
discharge documented the presence of bunions.  At the time of 
a VA examination in November 2001, the veteran reported that 
she did not have bunions prior to her active duty service but 
developed a bunion sometime between February and June of 
2001.  She had no surgery performed on the bunion.  Physical 
examination of the feet revealed no sign of abnormal weight 
bearing.  The veteran did not require a crutch, brace, cane 
or corrective shoes.  She was not flat footed.  Examination 
of the feet did not reveal any painful motion, edema, 
instability, weakness or tenderness.  The veteran did not 
require any shoe inserts, corrective shoes, arch support or 
foot support.  Gait was normal.  X-ray examination of the 
left foot revealed a fairly large bunion with moderate valgus 
deformity of the first metacarpophalangeal joint.  The 
remaining surfaces were unremarkable.  The pertinent 
diagnosis was bunion of the left first metatarsal.  

Subsequent clinical records also document that the veteran 
had had problems with the bunion after discharge.  A surgical 
procedure was performed at a private hospital in October 2002 
for a painful bunion on the left foot.  The post-operative 
diagnosis was painful bunion left foot.  

A January 2003 clinical record indicates the veteran reported 
a history of chronic left foot pain.  The pain had reportedly 
increased since a bunionectomy was performed on the left big 
toe in November 2002.  Physical examination revealed 
tenderness over the bunionectomy site of the big toe.  The 
pertinent impression was chronic foot pain.  

VA clinical records dated in 2004 reveal the veteran sought 
treatment for a painful bunion of the left foot following 
bunion surgery in October 2002.  

Finally, there is competent evidence of record in the form of 
medical opinions which indicate that the pre-existing left 
foot bunion was aggravated by the veteran's active duty 
service.  

A VA examination was conducted in April 2004.  The veteran 
reported that her bunion symptoms evolved during basic 
training and were aggravated by the boots the veteran had to 
wear.  Bunion surgery was conducted at a private facility 
after the veteran's discharge.  After physical examination, 
the examiner opined that it was not at least as likely as not 
that the bunion was caused by military service but the bunion 
may have been mildly asymptomactially aggravated by the 
veteran's brief military service and the issued boots.  The 
current foot condition was the result of the post-service 
surgery.  

A VA podiatry examination was conducted in January 2005.  The 
veteran complained of a painful left foot bunion that had 
been symptomatic since boot camp.  The diagnosis was that the 
veteran was likely status post Keller type bunionectomy of 
the left foot with loss of propulsive function of the left 
hallux.  There was secondary stress reaction of the left 
second metatarsal bone.  The veteran also had neurotmesis 
affecting her left foot bunion incision.  The examiner 
reported that he could say that the constrictive boot wear 
during military training is as likely as not to have 
aggravated the bunion deformity but the bunion deformity 
which was hereditary would not have been caused by the 
veteran's military service.  

Based on the above, the Board finds that service connection 
is warranted for a left foot bunion on the basis of 
aggravation.  


ORDER

Service connection for residuals of a left foot fracture is 
not warranted.  Service connection for residuals of a left 
ankle fracture is not warranted.  To this extent, the appeal 
is denied.

Service connection for a bunion of the left first metatarsal 
is warranted.  To this extent, the appeal is granted. 


REMAND

The veteran has claimed entitlement to service connection for 
hydronephrosis (claimed as kidney stones).  The service 
medical records document that the veteran was treated for the 
disability in March 2001.  The question before the Board is 
whether the veteran experiences any current residuals of the 
incident.  

Several VA examinations were conducted in connection with 
this claim.  At the time of a November 2001 VA examination, 
the veteran reported that she had had kidney stones in 2001.  
She was treated in the emergency room but did not require any 
surgery.  She did not have recurrent kidney stones and did 
not have recurrent urinary infections.  She reported that she 
urinated one or two times during the day and once at night.  
Urination was painful at times.  She reported that she was 
incontinent of urine and required three or four absorbent 
pads per day.  She had not had any formal workup for her 
urinary incontinence and apparently had never reported the 
problem to a physician in the past.  The pertinet diagnosis 
was kidney stones by subjective factors.  

A VA examination was conducted in April 2004.  The 
examination was conducted to determine if the veteran had a 
kidney disorder.  The veteran reported that she had passed a 
kidney stone during active duty and had not passed any more 
since that time.  She reported she had discomfort 
approximately twice per week when she was unable to get to 
the bathroom quickly when she had to pass urine.  She 
reported that she wore a pad due to incontinence of urine.  
She denied recurrent urinary tract infections.  No 
genitourinary tract malignancies were present.  The diagnosis 
was status post passage of kidney stone by history without 
recurrent stones since that time.  The examiner opined that 
it was at least as likely as not that the kidney stone 
condition in 2001 was service connected.  At the time of the 
examination, the veteran did not have a chronic renal 
disability.  

The last VA examination was conducted in February 2005.  The 
examination was conducted to determine if there was any 
current kidney disability as a result of kidney stones.  The 
veteran reported that she was incontinent and had to change 
pads three times per day.  She did not have any 
hospitalizations since the initial incident in service.  She 
had never had any genitourinary tract malignancies.  She was 
not receiving any treatment.  The veteran complained of 
urinary frequency.  The examiner noted that there were no 
residuals of genitourinary tract disease "except for urinary 
frequency which was a concern for the veteran."  The 
diagnosis was status post passage of kidney stones in 2001 
without recurrence.  The veteran had no evidence of any kind 
of chronic kidney disability.  The veteran reported that 
urinary frequency was of some inconvenience.  

As indicated above, at the time of all three VA examinations, 
it was noted that the veteran complained of urinary frequency 
and incontinence but the examinations also indicated that 
there was no present kidney disability.  Significantly, the 
most recent report of VA examination includes the annotation 
that there were no residuals of genitourinary tract disease 
"except for urinary frequency."  It is not apparent to the 
Board if the urinary frequency has been attributed to the 
kidney stone the veteran passed during her active duty 
service.  The Board finds that a further medical opinion is 
required to determine if the urinary symptomatology reported 
by the veteran and noted on the reports of the examinations 
is linked to the kidney stone the veteran passed during 
active duty.  

The Board also notes that the examiner who conducted the 
April 2004 VA examination reported that a sonogram of the 
kidneys for kidney stones and a urine examination were 
ordered.  The reports of these examinations, if they were 
conducted, have not been interpreted and associated with the 
claims file.  The Board finds that, if such examinations were 
conducted, the reports should be obtained and included in the 
record on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Determine if a sonogram and urine 
examination which were referenced in the 
report of the April 2004 report of VA 
examination were conducted and, if so, 
such evidence should be obtained and 
associated with the claims file.  

2.  The examiner who conducted the 
February 2005 VA examination should be 
furnished the claims file and requested to 
provide an additional opinion as to 
whether it is as likely as not (a 50% or 
greater degree of probability) that the 
urinary symptoms noted at the time of the 
examination were linked to the kidney 
stone the veteran passed during active 
duty.  If such an opinion cannot be made 
without examination of the veteran, then 
this should be scheduled and any 
appropriate testing determined to be 
necessary by the examiner should be 
conducted.  If the examiner who conducted 
the February 2005 VA examination is not 
available, then another examination should 
be scheduled and an appropriate opinion 
obtained.  

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the claimed 
disability..  If the benefit sought on 
appeal is not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


